Citation Nr: 1222739	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO. 08-29 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented sufficient to reopen a claim for service connection for a psychiatric disorder to include major depression and schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from June 26, 1979, to October 24, 1979.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico. 

The Veteran had in July 2008 in effect submitted a statement requesting reopening of his previously denied claim for service connection for a psychiatric disorder. The RO by the appealed rating action had characterized this as a claim for major depression. However, treatment records obtained since that determination clearly provide diagnoses of both major depression and schizophrenia. In a recent decision, U.S. Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Applying this rationale, the Board has broadened the claim as styled hereinabove, so as not to prejudice the Veteran based on unreasonably imputing self-knowledge of his psychiatric disorder. 

The reopened issue of entitlement to service connection for a psychiatric disorder to include major depression and schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By a February 2008 rating action the Board denied the claim for service connection for a psychiatric disorder. 

2. The evidence added to the record since the Board's February 2008 decision denying service connection for a psychiatric disorder relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder to include major depression and schizophrenia.


CONCLUSIONS OF LAW

New and material evidence has been received since the Board's February 2008 decision denying service connection for a psychiatric disorder, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim to reopen. 


II. General Laws and Regulations Governing
Claims for Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) . If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b) . Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 


III. Request to Reopen Claim for Service Connection for a 
Psychiatric Disorder to Include Major Depression and 
Schizophrenia 

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a) . The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits. Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

The Board notes that in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110 (2010). Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id.

Service examination records appear to be absent from the claims file. The Veteran was afforded an pre-enlistment examination in May 1979. However, only the first page of a copy of that examination is contained within the claims file. The Veteran signed a service DA Form 3082 dated October 24, 1979, the date of his service separation, endorsing that there had been no change in his medical condition since his last examination dated June 26, 1979. June 26, 1979 is the date of his service enlistment, but there is no record of such a June 1979 examination in the Veteran's exceedingly scant service records contained within the claims file. 

There is no indication that service personnel records have been sought for this Veteran, and under the present circumstances these may shed light on the circumstances of his separation from service just four months following his service entry. 
 
The claims file contains post-service VA records reflecting treatment for psychiatric difficulties. A November 1989 treatment record informs of suicidality and a depressive state. A record of VA hospitalization in November 1992 reflects that the Veteran was an inpatient for diagnosed major depression. A history was noted upon that hospitalization of marital difficulties and marital separation, and the Veteran reporting a history of two suicide attempts. Treatment notes from that hospitalization document symptoms including sadness, anxiety, and persecutory ideation. 

In a June 2004 statement in support of a service connection claim for schizophrenia, the Veteran asserted that the condition developed in service. 

The Veteran was last previously denied service connection for a psychiatric disorder by a Board decision in February 2008, which found that new and material evidence had not been submitted sufficient to reopen the claim for service connection for a psychiatric condition. 

In a November 2009 statement the Veteran asserted that treatment for his psychiatric disorder had started within 90 days of his service separation. He also then asserted that he had been hospitalized in 1991 and had not missed an appointment since that time. He informed of treatment at both the San Juan VA facility in Puerto Rico, and at the Fort Jackson Army Hospital in 1991. This November 2009 assertion points to the possibility of sustaining the claim based on schizophrenia present to a disabling degree within the first year post service, with service connection thus on a first-year-post-service presumptive basis, which is available for psychoses such as schizophrenia but not for neuroses such as major depression. 38 C.F.R. §§ 3.307, 3.309. 

Recent VA treatment records include clear diagnoses of both depressive disorder and schizophrenia. These new records include a clear diagnoses of schizophrenia, and this taken together with the Veteran's new assertion of treatment within the first post-service year, together with the balance of the evidence of record inclusive of the Veteran's prior claims for service connection for a psychiatric disorder (with the first claim filed within two years of service separation), present a reasonable possibility of the claim being sustained on the merits. 

Accordingly, the Board finds that reopening of the claim for service connection for a psychiatric disorder to include major depression and schizophrenia is warranted. 38 C.F.R. § 3.156(a).




ORDER

The claim for service connection for a psychiatric disorder to include major depression and schizophrenia is reopened, and to this limited extent the claim is granted. 


REMAND

As noted in the above decision, service records absent from the claims file include a complete copy of the service pre-enlistment examination report as well as any subsequent examination record. Also absent are any service personnel records. Efforts should be made to obtain these records. 

The Veteran's assertion of treatment within nine months of service separation and recent treatment records diagnosing schizophrenia indicate a possible basis for service connection, based on a first-year-post-service presumption. Under such circumstances, the Board believes that a VA examination is warranted to address the likelihood that the Veteran had a psychiatric disorder from service or a psychosis chronically and medically found within the first post-service year. 
As delineated in 38 C.F.R. § 3.159(c)(4) (2011), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements consisting of an event, injury, or disease in service; evidence of current disability; the medical evidence of record not containing sufficient competent medical evidence to decide the claim; and the Veteran indicating that the claimed disability or symptoms may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran updated VCAA notice, to inform him of the evidence necessary to substantiate his claim for service connection for a psychiatric disorder to include major depression and schizophrenia, including on a first-year-post-service presumptive basis. Afford the Veteran opportunity to submit additional evidence or argument in furtherance of his claim. Associate any reply or evidence received with the claims file, and undertake any indicated development. 

2. Through official channels, seek original or alternative copies of the Veteran's service treatment and service examination records. Also through official sources, seek the Veteran's complete service personnel records, including particularly records related to his service separation. All requests and records and responses received must be documented within the claims file. 

3. Associated with the claims file an English translation of the medical form and statement dated February 8, 2008, which is contained in the claims file. 

4. Thereafter, afford the Veteran a VA examination by a qualified psychiatrist or psychologist, to address the Veteran's claimed psychiatric disorder to include major depression and schizophrenia, and questions of the presence of psychiatric disability in service or within the first post-service year. The claims file must be available to any examiner for review in conjunction with the examination. Any indicated non-invasive tests should be conducted. The examiner should do the following: 

a. Review the claims file, including a copy of this Remand. Note service medical and personnel records for his brief service period from June 26, 1979, to October 24, 1979. Note any obtained medical or personnel records indicating the nature or circumstances of the Veteran's service separation. Also note the Veteran's history of submitted claims for a psychiatric condition, including a claim for a nervous condition in July 1981. Note the absence of any past VA examination addressing the likelihood of a psychiatric disorder having onset in service. Review treatment records documenting psychiatric treatment variously from 1989 up to the present, with recent diagnoses including major depression and schizophrenia, undifferentiated type. Also note the Veteran's assertions including as supportive of the present claim, of psychiatric treatment within nine months of service separation. 

b. The examiner is hereby advised that, to the extent deemed relevant and credible, lay statements (statements by laypersons) may support a diagnosis or an assessment of etiology as related to service. A lay statement may serve to establish the presence of disability at a prior time even in the absence of contemporaneous medical evidence. The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed a psychiatric disorder to include major depression and schizophrenia. 

c. Conduct an examination of the Veteran, and based on that examination and review of the record identify all current psychiatric disorders. 

d. For each psychiatric disorder identified, provide an opinion whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder developed in service or is otherwise causally related to service; OR, in the alternative, whether any such relationship between service and the current disability is unlikely (i.e., less than a 50-50 probability). 

e. Additionally for each psychosis identified (to include previously diagnosed schizophrenia, if present), provide an opinion whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the psychosis was present to a disabling degree within the first year following the Veteran's separation from service on October 24, 1979. 

f. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

g. A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

5. Thereafter, readjudicate the remanded claim de novo. If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


